Order entered March 22, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01230-CV

                                 ALLEN IVERSON, Appellant

                                                V.

                     DOLCE MARKETING GROUP, ET AL., Appellees

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-10-06058

                                            ORDER
       Before the Court is appellees’ March 6, 2013 motion to dismiss the appeal. Appellant’s

counsel filed a motion to withdraw as counsel for appellant in the trial court because of his

inability to communicate with his client. Appellees contend that because appellant’s counsel has

a conflict necessitating his withdrawal in the trial matter, he also “lacks authority and/or has the

same necessity in the matter of this appeal.” Appellees do not cite any authority in support of

their position.   Appellant’s counsel has not filed a motion to withdraw in this Court.

Accordingly, we DENY appellees’ motion to dismiss.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE